Lumpkin, Justice.
It would be unprofitable to state and discuss the complicated facts set foi’th in the record, or the questions presented by the motion for a new trial. When this case was before this court at the March term, 1892 (see 89 Ga. 532), it received a very thorough and careful examination and consideration, although, for want of time, no opinion was written. This court, at that term, *86■reached the conclusion that the pleas of the defendants, taken as a whole, set forth a good defense to the plaintiff’s action. It now appears that at the last trial in the court below, the evidence fully sustained the averments of the pleas, and was so strong as to demand a verdict for the defendants. This being so, and the verdict in their favor being undoubtedly right upon the substantial merits of the case, it must be allowed to stand. The rightful determination of the case depending upon its own peculiar facts, and it not being probable that another in many respects similar will arise ‘again, it will be of no great value as a precedent; and for this reason also we deem it unnecessary to discuss the questions involved in the various assignments of error.

Judgment affirmed.